Name: Commission Regulation (EEC) No 2747/81 of 22 September 1981 altering the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 81 Official Journal of the European Communities No L 268/27 COMMISSION REGULATION (EEC) No 2747/81 of 22 September 1981 altering the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (*), and in parti ­ cular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5 of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 2544/81 (2), as amended by Regulation (EEC) No 2672/81 (3 ) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2544/81 Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 28-416 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 23 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1981 . For the Commission Poul DALSAGER Member of the Commission ( 1 ) OJ No L 211 , 31 . 7 . 1981 , p . 2. (2 ) OJ No L 248 , 1 . 9 . 1981 , p . 48 . (3 ) OJ No L 262, 16 . 9 . 1981 , p . 19,